Citation Nr: 1604339	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability due to the human papillomavirus (HPV). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 2001 to August 2007 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for a disability due to HPV.  The Veteran appealed the denial in this decision and the matter is now before the Board.  The RO in St. Petersburg, Florida, which certified the present appeal to the Board, is the Agency of Original Jurisdiction (AOJ) for this matter.  

This case was previously before the Board on several occasions, and most recently in November 2014, at which time the Board remanded the case for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise in showing that she has a current disability due to HPV, which manifests as vaginal condylomata.

2.  The Veteran incurred HPV during military service, which manifested as vaginal condylomata.  

3.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise in showing that her current disability due to HPV is etiologically related to her military service.  



CONCLUSION OF LAW

The criteria for service connection for a disability due to HPV have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she has a current disability, which manifests as vaginal condylomata, that is due to HPV, which she developed during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that a condyloma is a "warty growth on the skin or a mucus membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 402 (32 ed. 2012).  Furthermore, an acumina'tum condyloma is "a type of papilloma usually found on the mucous membrane or skin of the external genitals or in the perianal region.  Lesions are usually few in number but may aggregate to form large cauliflowerlike masses.  Caused by the human papillomavirus, it is infectious and autoinoculable."  Id. 

The Veteran filed her present claim for service connection for the disability on appeal in April 2007.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A January 2011 private treatment record shows that the doctor excised a small condyloma from the Veteran's genitals.  Furthermore, during a September 2012 VA examination, the Veteran told the examiner that she had a genital wart removed by chemical cauterization in April 2011 by a private doctor.  The Veteran is capable of reporting the presence of such a manifestation of HPV and the medical procedures performed to alleviate her symptoms.  Her statements are credible and they are corroborated by additional evidence of record noted above.  After affording her the benefit of the doubt, the evidence is at least in equipoise in showing that she has a current disability due to HPV, which manifests as vaginal condylomata.  Thus, the first element of service connection is not in question.  

Regarding the second element of service connection, the record shows that the Veteran complained of and was treated for HPV symptoms in service.  Specifically, her service treatment records show that she was diagnosed with HPV in service and that she was treated for vaginal condylomata due to HPV at that time.  For example, several January 2004 service chronological records of medical care show that she was assessed as having two condylomata lesions on her genitals, and that she was treated with tricholoroacetic acid (TCA) for these lesions.  Moreover, a November 2004 laboratory report showed that she was positive for several HPV subtypes.  Thus, the Veteran incurred HPV during military service, which manifested as vaginal condylomata.  

Regarding the nexus requirement of service connection, the Board notes that the claims file includes lay statements from the Veteran, including most recently in February 2015, in which she contended that her HPV disability was etiologically related to her military service.  Additionally, she indicated that she has been in a monogamous relationship with the same partner since service; thus, the risk of contracting additional or new strains of HPV has been greatly diminished.  

The claims file also includes a September 2012 VA examination report, and a January 2015 addendum VA medical opinion report from the same examiner, in which the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran currently has or at any time since April 2007 has had a disability due to HPV.  Thus, the examiner concluded that the Veteran's claimed current HPV and/or its residuals did not have their onset in service and were not causally related to service.  In both reports, the examiner detailed the records that were reviewed before coming to this conclusion; however, it appears that this examiner did not have the opportunity to consider the January 2011 private treatment record as this record was not listed as one of the pieces of evidence reviewed by the examiner before reaching her conclusions.  

After considering all of the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise in showing that her current disability due to HPV is etiologically related to her military service.  Specifically, the Board takes judicial notice that HPV is a type of virus whose disease process includes episodes of dormancy and activation.  Furthermore, the same manifestation of HPV in service, i.e., genital condylomata, was present and treated during the pendency of this appeal in January 2011.  Additionally, the Board finds it significant that the claims file does not include any medical evidence indicating that the condyloma that was treated in January 2011 was not etiologically related to the Veteran's in-service HPV incurrence.  While the September 2012 and January 2015 VA examiner provided negative nexus opinions, she based her conclusions that the Veteran's current HPV disability was not related to the Veteran's military service on the mistaken fact that the Veteran did not have an HPV manifestation or disability during the pendency of the appeal.  

Accordingly, in light of these facts, and after weighing the evidence, the record is at least in equipoise in showing that her current disability due to HPV is etiologically related to her service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for a disability due to HPV.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

Entitlement to service connection for a disability due to HPV is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


